Appellant again urges the same points upon which he relied for reversal originally. The Court has given its best effort to dispose of the questions correctly and has written on the important ones twice already. Most of them were discussed at greater length in the opinion on the first appeal, which is reported in [133 Tex.Crim. Rep.] 106 S.W.2d 683, than in our original opinion on the present appeal. Reference is made to our former opinion for a more complete consideration of the points involved.
Believing we have reached the correct conclusions in our former opinions, appellant's motion for rehearing is overruled.